DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021, has been entered.

In the response filed May 5, 2021, the Applicant amended claims 1 and 10; and added claims 21-23.  Claims 1-3, 6-18, and 20-23 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2021, was filed after the mailing date of the application on June 19, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments for claims 1-20 with respect to the 35 U.S.C. 101 rejection have been considered but are unpersuasive.  Use of a generic computer does not transform this idea a patent eligible “improvement.”  Examiner has specifically explained how the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or 
Applicant’s arguments regarding the claims are moot as they are not applicable to the cited references in the current Office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-3 and 6-9 are drawn to a method and claims 10-18 are drawn to a system, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 recites/describes the following steps:
“identifying presentation of digitally-presented data at a respective remote computing device by hashing the digitally-presented data; comparing the hash of the digitally-presented data to a stored hash of an original digital presentation of the digitally-presented data;”
“in response to the hashes matching, sending an electronic communication corresponding to an opportunity to observe digitally-presented data, the electronic communication sent to a data observation computing platform executing an observance opportunity platform wherein the one or more users are registered users of the observation computing platform; 
“receiving the electronic communication from at least one of the remote computing devices of at least one of the users, the electric communication including a hash of the data 
“determining that the digitally-presented data fulfills the opportunity based on the hash of the digitally presented data and the demographics data; and initiating compensation to user corresponding the remote computing device that sent the response.” 
Claim 10 recites/describes the following steps:
 “send a notification that includes one or more opportunities for observations of digitally-presented data to the user-based computing devices and configured to receive communications from the user-based computing device about digitally-presented and observed data and demographics data about the user;” “coordinate and control a campaign of opportunities to observe digitally-presented data facilitated by the observation server computer,” and “identify presentation of digitally-presented data, compare a hash of the digitally-presented data to a stored hash of an original digital presentation of the digitally-presented data, and in response to the hashes matching, send an electronic communication corresponding to an opportunity to observe digitally-presented data to the observation server computer.”
These steps, under broadest reasonable interpretation, describe or set-forth providing compensation for observation of a digitally presented data and targeting campaigns based on user devices and demographics, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).



Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “one or more remote computing devices,” and “a data observation computing platform,” (claim 1); “a computing system, comprising: a user-based computing device...an observation server computer…and a coordinator-based computing device communicatively coupled to the observation server computer,” (claim 10). 
The requirement to execute the claimed steps/functions using the “one or more remote computing devices,” and “a data observation computing platform,” (claim 1); “a computing system, comprising: a user-based computing device...an observation server computer…and a 
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2, 3, 6-9, and 11-18, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 6-9, and 11-18, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using the “one or more remote computing devices,” and “a data observation computing platform,” (claim 1); “a computing system, comprising: a user-based computing device...an observation server computer…and a coordinator-based computing device communicatively coupled to the observation server computer,” (claim 10), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2, 3, 6-9, and 11-18, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2, 3, 6-9, and 11-18, are further part of the abstract idea as identified by the Examiner for each respective 
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, 13, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Greenhood (US Pub. No. 2018/0293616 A1) in view of Raab et al. (US Pub. No. 2015/0032533 A1), hereinafter Raab, and Luna et al. (US Pub. No. 2013/0203433 A1), hereinafter Luna.
Regarding claim 1, Greenhood discloses a computer-based method, comprising: at one or more remote computing devices each executing an observance opportunity application and each associated with one or more users of a data observation computing platform executing an observance opportunity platform (Par. [0039], [0050]),
sending an electronic communication corresponding to an opportunity to observe digitally-presented data, the electronic communication sent to a data observation computing platform executing an observance opportunity platform wherein the one or more users are registered users of the observation computing platform (Par. [0042], the advertisement server can 
the electronic communication sent to one or more remote computing devices of one or more users from a data observation computing platform wherein the one or more users are registered users of the observation computing platform (Par. [0033], it can be assumed that the user is registered with the advertising service that provides advertisements to registered user for their review and that the user has opted to be notified when a new advertisement is available); 
receiving the electronic communication from at least one of the remote computing devices of at least one of the users (Par. [0041], As shown in Block 730 , the advertisement server can provide questions to registered users after their review of advertisements to obtain feedback from the registered users regarding the advertisements . The advertisements server then receives feedback in the form of answers from users associated with the view advertisements and the server compares the answer with correct answers), and
initiating compensation to user corresponding the remote computing device that sent the response (Par. [0042], advertisement server checks any answers provided by the user against correct answer stored in a database. If the minimum amount of answers set by the advertisement server is determined to be correct, then the user is compensation as shown in Block 850).
Greenhood does not explicitly disclose identifying presentation of digitally-presented data at a respective remote computing device by hashing the digitally-presented data at the time of digital presentation; comparing the hash of the digitally-presented data to a stored hash of an original digital presentation of the digitally-presented data; comparing the tiem of digital presentation to a limited time window associated with the stored hash of the original digital presentation of the digitally-presented data; in response to the hashes matching and in response 
Raab teaches the response including data corresponding to an observation of the digitally-presented data and corresponding to at least one demographics data about the user (Applicant’s specification Par. [0046] discloses demographic data such as the user's location, time-of-day of the observation, medium of presentation (e.g., web-browsing session, application-based observation (such as Facebook or Twitter) and other personal-identification characteristics that may be deemed part of an observation campaign (e.g., age, gender, ethnicity, religion, preferences, and interaction and buying history) – Raab, Par. [0328], [0336], time date stamp of advertisement click is recorded, Par. [0137], behavior data may also be collected); determining that the digitally-presented data fulfills the opportunity based on the digitally presented data, time of the digital presentation, and the demographics data (Par. [0224], the click is the transaction event and the event payment is determined by the actions of the delivery of the click, and the behavior on site determines and qualifies the amount to be paid for the transaction; Par. [0243], time of day is recorded when advertisement is presented and observed).  
Luna teaches identifying presentation of digitally-presented data at a respective remote computing device by hashing the digitally-presented data at the time of digital presentation (Par. [0227], hash of request/response generated at time of presentation); 

It would have been obvious to one of ordinary skill in the art to modify the advertisement system of Greenhood with the demographics data abilities of Raab as a need exists for an improved method of protecting against invalid views of content (Raab, Par. [0036]).  Verification of user data would enable an advertisement system to improve accuracy of validating observations of content.
One of ordinary skill in the art would have recognized that applying the known technique of Luna would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the hash technique of Luna to the teachings of Greenhood and Raab would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, it would have been obvious to one of ordinary skill in the art to modify the advertisement system of Greenhood and Raab with the advertisement hashing and verification abilities of Luna as a need exists for accurate ways for advertisers to efficiently provide relevant content to users (Luna, Par. [0209]).  Comparing hashed values to identify advertisements would enable an advertisement system to more efficiently provide relevant content to users.
Regarding claim 2, Greenhood discloses further comprising assimilating the data from the response into a database of similar data at the observation computing platform (Par. [0031], advertisement database can store the creative work of advertisers; check for accuracy of answers through the database).
Regarding claim 3, Greenhood discloses further comprising executing an application at the at least one remote computing device for coordinating the opportunity and analyzing digitally presented data (Par. [0032], advertisement application program enables registered user interaction with the advertisement server and its unique services).
Regarding claim 6, Greenhood discloses wherein the initiating compensation further comprises directing a third-party service to provide financial compensation to the at least one user (Par. [0033], earned compensation transferred to user accounts, checking accounts, PayPal accounts, “third-party service”).
Regarding claim 7, Greenhood discloses further comprising generating a new opportunity in response to successfully fulfilling the opportunity communicated to the at least one user (Par. [0033], indicating that the correct answer was provided and that the user got credit for reviewing the advertisement. Also updated is the number of advertisement awaiting review (“You have 1 new ad that is ready for viewing), “generating a new opportunity”).
Regarding claim 8, Greenhood discloses further comprising sending a communication to a coordinator of the opportunity in response to fulfillment of the opportunity (Par. [0034], Fig. 3L, advertiser notified that a view has been completed – total views, offers downloaded, offer redemptions).  Luna teaches wherein the observation server computer further comprises a hash function module configured to determine if the received data from the user-based computing device fulfills one or more criteria for digitally-presented data observation (Par. [0387], hash One of ordinary skill in the art would have recognized that applying the known technique of Luna would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the hash technique of Luna to the teachings of Greenhood and Raab would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, it would have been obvious to one of ordinary skill in the art to modify the advertisement system of Greenhood and Raab with the advertisement hashing and verification abilities of Luna as a need exists for accurate ways for advertisers to efficiently provide relevant content to users (Luna, Par. [0209]).  Comparing hashed values to identify advertisements would enable an advertisement system to more efficiently provide relevant content to users.
Regarding claim 9, Greenhood discloses wherein the digitally-presented data comprises an advertisement on a web-page displayed on a display of the remote computing device executing a web-browser application thereon (Par. [0033], advertisement shown on the web application display of the user device).
Regarding claim 10, Greenhood discloses a computing system, comprising: a user-based computing device configured to execute an observation application to coordinate observing and collecting of digitally-presented data (Par. [0032], advertisement application program enables registered user interaction with the advertisement server and its unique services); 
an observation server computer configured to send a notification that includes one or more opportunities for observations of digitally-presented data to the user-based computing devices (Par. [0042], the advertisement server can identify registered users matching a desired profile for receipt of an advertisement for review and can notify identified registered that a new advertisement is awaiting their review), and 

Greenhood does not explicitly disclose identifying presentation of digitally-presented data at a respective remote computing device by hashing the digitally-presented data at the time of digital presentation; comparing the hash of the digitally-presented data to a stored hash of an original digital presentation of the digitally-presented data; comparing the tiem of digital presentation to a limited time window associated with the stored hash of the original digital presentation of the digitally-presented data; in response to the hashes matching and in response to the time of the digital presentation being within the limited time window associated with the compared stored hash, sending an electronic communication; the electronic communication including a hash of the data corresponding to an observation of the digitally-presented data and corresponding to at least one demographics data about the user; determining that the digitally-presented data fulfills the opportunity based on the hash of the digitally presented data, time of the digital presentation, and the demographics data.  
Raab teaches the response including data corresponding to an observation of the digitally-presented data and corresponding to at least one demographics data about the user (Applicant’s specification Par. [0046] discloses demographic data such as the user's location, time-of-day of the observation, medium of presentation (e.g., web-browsing session, application-based observation (such as Facebook or Twitter) and other personal-identification characteristics that may be deemed part of an observation campaign (e.g., age, gender, ethnicity, religion, 
Luna teaches identifying presentation of digitally-presented data at a respective remote computing device by hashing the digitally-presented data at the time of digital presentation (Par. [0227], hash of request/response generated at time of presentation); 
comparing the hash of the digitally-presented data to a stored hash of an original digital presentation of the digitally-presented data (Par. [0387], hash values are examined and compared for similarity); comparing the time of digital presentation to a limited time window associated with the stored hash of the original digital presentation of the digitally-presented data (Par. [0387], [0227], compared data includes start time, end time, “limited time window associated with the stored hash”); and in response to the hashes matching and in response to the time of the digital presentation being within the limited time window associated with the compared stored hash, sending an electronic communication (Par. [0387], hash values are examined and compared for similarity, response cached if there is a match).  
It would have been obvious to one of ordinary skill in the art to modify the advertisement system of Greenhood with the demographics data abilities of Raab as a need exists for an improved method of protecting against invalid views of content (Raab, Par. [0036]).  Verification 
One of ordinary skill in the art would have recognized that applying the known technique of Luna would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the hash technique of Luna to the teachings of Greenhood and Raab would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, it would have been obvious to one of ordinary skill in the art to modify the advertisement system of Greenhood and Raab with the advertisement hashing and verification abilities of Luna as a need exists for accurate ways for advertisers to efficiently provide relevant content to users (Luna, Par. [0209]).  Comparing hashed values to identify advertisements would enable an advertisement system to more efficiently provide relevant content to users.
Regarding claim 11, Greenhood discloses wherein the digitally-presented data comprises a digital image of an advertisement presentable on a display of the user-based computing device that is executing a web-browser application (Par. [0033], advertisement shown on the web application display of the user device).
Regarding claim 13, Greenhood discloses wherein the notification of one or more opportunities is influenced by a geographic location of the user-based computing device (Par. [0030], location based information can be determined via GPS satellites 130. Location information can be used to enhance the targeting of advertisements to registered users that is location-based).
Regarding claim 15, Greenhood does not explicitly disclose wherein the observation server computer further comprises a hash function module configured to determine if the received data from the user-based computing device fulfills one or more criteria for digitally- One of ordinary skill in the art would have recognized that applying the known technique of Luna would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the hash technique of Luna to the teachings of Greenhood and Raab would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, it would have been obvious to one of ordinary skill in the art to modify the advertisement system of Greenhood and Raab with the advertisement hashing and verification abilities of Luna as a need exists for accurate ways for advertisers to efficiently provide relevant content to users (Luna, Par. [0209]).  Comparing hashed values to identify advertisements would enable an advertisement system to more efficiently provide relevant content to users.
Regarding claim 16, Greenhood discloses wherein the observation server computer further comprises a module configured to initiate a compensation to a user of the user-based computing device in response to fulfillment of the opportunity to observe the digitally-presented data (Par. [0042], advertisement server checks any answers provided by the user against correct answer stored in a database. If the minimum amount of answers set by the advertisement server is determined to be correct, then the user is compensation as shown in Block 850).
Regarding claim 17, Greenhood discloses wherein the compensation comprises non- financial compensation (Par. [0033], the user can then be offered a coupon as illustrated in FIG. 3G. If the user chooses to download a coupon from the advertising service, then a coded coupon can be provided on the mobile device as illustrated in FIG. 3H).
Regarding claim 18, Greenhood discloses wherein the user-based computing device comprises one of the group comprised of: a desktop computer, a mobile phone, a smart phone, a laptop computer, and handheld computer, a wearable computing device, and an augmented reality device (Par. [0030], mobile device, desktop computer, etc.).
Regarding claim 21, Greenhood does not explicitly disclose wherein the limited time window further comprises specific hours that are a subset of a day.  Luna teaches wherein the limited time window further comprises specific hours that are a subset of a day (Fig. 1A, timing parameters; Par. [0366]).  One of ordinary skill in the art would have recognized that applying the known technique of Luna would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the hash technique of Luna to the teachings of Greenhood and Raab would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, it would have been obvious to one of ordinary skill in the art to modify the advertisement system of Greenhood and Raab with the advertisement hashing and verification abilities of Luna as a need exists for accurate ways for advertisers to efficiently provide relevant content to users (Luna, Par. [0209]).  Comparing hashed values to identify advertisements would enable an advertisement system to more efficiently provide relevant content to users.
Regarding claim 22, Greenhood does not explicitly disclose wherein the limited time window further comprises specific days that are a subset of a week.  Luna teaches wherein the limited time window further comprises specific hours that are a subset of a day (Par. [0222], certain times of the day, certain days of the week; Par. [0366]).  One of ordinary skill in the art would have recognized that applying the known technique of Luna would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the hash t would have been obvious to one of ordinary skill in the art to modify the advertisement system of Greenhood and Raab with the advertisement hashing and verification abilities of Luna as a need exists for accurate ways for advertisers to efficiently provide relevant content to users (Luna, Par. [0209]).  Comparing hashed values to identify advertisements would enable an advertisement system to more efficiently provide relevant content to users.
Regarding claim 23, Greenhood does not explicitly disclose wherein the limited time window further comprises specific days that are a subset of a year.  Luna teaches wherein the limited time window further comprises specific hours that are a subset of a day (Par. [0222], certain times of the day, certain days of the week; Par. [0366]).  One of ordinary skill in the art would have recognized that applying the known technique of Luna would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the hash technique of Luna to the teachings of Greenhood and Raab would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, it would have been obvious to one of ordinary skill in the art to modify the advertisement system of Greenhood and Raab with the advertisement hashing and verification abilities of Luna as a need exists for accurate ways for advertisers to efficiently provide relevant content to users (Luna, Par. [0209]).  Comparing hashed values to identify advertisements would enable an advertisement system to more efficiently provide relevant content to users.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Greenhood (US Pub. No. 2018/0293616 A1) in view of Raab (US Pub. No. 2015/0032533 A1); Luna (US Pub. No. 2013/0203433 A1); and Brown et al. (US Pub. No. 2016/0078499 A1), hereinafter Brown.
Regarding claim 12, Greenhood does not explicitly disclose wherein the digitally-presented data comprises a geographic location of the user-based computing device at the time of presentation.  Brown teaches wherein the digitally-presented data comprises a geographic location of the user-based computing device at the time of presentation (Par. [0082], As illustrated in FIG. 10, the user is physically located in the Reno/Sparks area of Nevada, and a dealer, as indicated by the icon 1008, is located near highway 395 just south of the highway 395/highway 80 interchange).  It would have been obvious to one of ordinary skill in the art to modify the advertisement system of Greenhood and Raab with the targeted data abilities of Brown as a need exists to present a user with information that has a connection to the user (Brown, Par. [0082]).  Providing information of a user’s location would enable an advertisement system to present a user with information that has a connection to the user.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Greenhood (US Pub. No. 2018/0293616 A1) in view of Raab (US Pub. No. 2015/0032533 A1); Luna (US Pub. No. 2013/0203433 A1); and Park et al. (US Pub. No. 2014/0249889 A1), hereinafter Park.
Regarding claim 14, Greenhood does not explicitly disclose wherein the notification of one or more opportunities further comprises a time limit for fulfillment by an appropriate response from the user-based computing device.  Park teaches wherein the notification of one or more opportunities further comprises a time limit for fulfillment by an appropriate response from the user-based computing device. (Par. [0035], time remaining to answer).  It would have been obvious to one of ordinary skill in the art to modify the advertisement system of Greenhood and Raab with the time limitation abilities of Park as need exists to provide users with timely responses (Par. [0070]).  In addition, would have been obvious to one of ordinary skill in the art to modify the advertisement system of Greenhood and Raab with the time limitation abilities of Park as it the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621